ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18 2022 has been entered.

Claim Rejections - 35 USC § 112
Claim 4 is no longer rejected under 35 U.S.C. 112(b) as its dependency has been amended to correct possible antecedent basis issues.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Smith on September 10 2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A method for producing a crossmember for a vehicle, comprising the steps of: preparing a workpiece having different thicknesses and a preliminary contour from a metal sheet of uniform thickness by flat roll forming to achieve different local thicknesses and cutting out the workpiece; bending roll forming the workpiece to form a crossmember with a cross section which has at least two flanges arranged opposite one another and a web situated between said flanges, wherein the distance between the flanges arranged opposite one another is not constant along a longitudinal extent of the crossmember, and a thickness profile at least of the web is determined by the step of flat roll forming, wherein said at least two flanges each lie in a plane that is not parallel with a plane containing the web, and wherein said at least two flanges each extend away from the web in the same direction wherein the local thicknesses and the preliminary contour are such that that a geometrical shape of the crossmember after the bending roll forming corresponds to a predetermined geometrical shape with different thicknesses and heights of the web and differently shaped regions of the flanges along the longitudinal extent of the crossmember a [[middle region of the crossmember comprises a C-shaped profile and respective ends of the crossmember comprise a U-shaped profile, and, installing the crossmember in an aircraft, wherein the crossmember forms a supporting structure for a floor of the aircraft.
10-13. (Cancelled)
*END OF AMENDMENTS*

Response to Arguments
Applicant’s arguments, see remarks, filed 18 July 2022, with respect to the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claim 1 and its dependents has been withdrawn. 
Applicant’s amendment to claim 1 to specify that the crossmember is installed in an aircraft as the supporting structure for the floor is sufficient to overcome the prior art of BUSCH (US 20140008938 A1) because BUSCH teaches an automobile specific component.
Claim Interpretation
The “middle region” in Claim 1 and the “central region” in Claim 6 are interpreted as referring to separate, possibly overlapping, regions of the crossmember. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best art does not teach the limitations of independent claim 1.
Claim 1 requires flat roll forming a workpiece to form a sheet of different local thicknesses, cutting out a workpiece, bending roll forming said workpiece to form a crossmember that is a floor supporting surface for an aircraft, wherein the crossmember has a varying cross-sectional profile that is U shaped at the ends and a C shape in the middle.
While the art has examples of floor members of aircraft that are in a C-shaped cross section (See US 20060006284 A1 (Figure 3), US 11040386 (Figure 4C and Col. 8, Lines 47-50), US 8998137 (Figure 1)), rolling metal sheets to have varying thicknesses (See US 20180169723 (Figure 10), US 20170209909 (Figure 2a/b), US 9085323 (Figure 3), and US 7546755 (Figure 1)), and bending roll forming a tailored blank to have a varying cross section (See US 10960927 (Figure 1), US 20180214927 (Figure 1A-F), US 20180056358 (Figure 2A/B), and US 20160236255 (Figure 1B)), yet none of the prior art taught or obviated the limitations of independent claim 1.  Specifically, although floors supporting members of aircraft are known to be a C shaped cross section, and bending roll forming metal blanks to form articles of varying cross section is known from the automotive industry, there was a lack of teaching suggestion or motivation outside of the knowledge of applicants own invention to combine the prior art elements to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726